         Case 8:17-cv-02942-PWG Document 136 Filed 08/26/21 Page 1 of 3



                                 UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF MARYLAND


  CASA DE MARYLAND, et al.,

                   Plaintiffs,

                            v.                                           Civil No. PWG-17-2942

  U.S. DEPARTMENT OF HOMELAND
  SECURITY, et al.,

                   Defendants.


                                      JOINT STATUS REPORT
        Pursuant to the Court’s February 26, 2021 and July 15, 2021 Orders, ECF Nos. 129, 135, the

parties, having conferred, hereby submit the following joint status report:

        1.      As explained in their previous joint status reports, ECF Nos. 130, 132, 134, the parties

have been discussing whether Plaintiffs’ anticipated request for attorneys’ fees can be resolved without

the need for motions practice.

        2.      Those discussions were not successful. The parties propose the following briefing

schedule for Plaintiffs’ request for attorneys’ fees under the Equal Access to Justice Act (EAJA):

(1) Plaintiffs’ fee petition to be filed on or before September 30, 2021; (2) Defendants’ opposition to

Plaintiffs’ fee petition to be filed on or before October 29, 2021; (3) Plaintiffs’ reply in support of their

fee petition to be filed on or before November 15, 2021.

        3.      While the parties also had continued to discuss what Plaintiffs consider to be

significant delays in the processing of initial requests for Deferred Action for Childhood Arrivals

(DACA), that discussion has been overtaken by other court actions. On July 16, 2021, the United

States District Court for the Southern District of Texas issued an opinion and a permanent injunction

on the subject of DACA. See Texas v. United States, No. 1:18-cv-00068, 2021 WL 3022434, 2021 WL

3025857 (S.D. Tex. July 16, 2021) (the “Texas Decision”). As a result of the permanent injunction,

the Department of Homeland Security (DHS) may no longer grant any “new . . . DACA applications,”
         Case 8:17-cv-02942-PWG Document 136 Filed 08/26/21 Page 2 of 3




i.e., “those not already granted by” July 16, 2021, 2021 WL 3022434, at *2, but (pending appeal) may

continue to grant renewal requests.

        4.      On July 17, 2021, President Biden issued a statement about the Texas Decision, noting

(among other things) that “[t]he Department of Justice intends to appeal this decision in order to

preserve and fortify DACA.” Statement by President Joe Biden on DACA and Legislation for

Dreamers (July 17, 2021), available at https://perma.cc/XTY3-JKHA. Secretary of Homeland

Security Mayorkas also issued a statement, reiterating that DHS “will engage the public in a rulemaking

process to preserve and fortify DACA,” and also “will continue processing DACA renewal requests,

consistent with the ruling.” Statement by Secretary Mayorkas on DACA Ruling (July 17, 2021),

available at https://perma.cc/YG2A-4L53.

        5.      Plaintiffs are assessing the impact of the Texas Decision, if any, on further proceedings

in this case, and will contact the Court in the event there is need for Court action before the next

status report is due.

        6.      Pursuant to the Court’s February 26, 2021 Order, the parties will file another joint

status report on or before October 8, 2021.

Dated: August 26, 2021                            Respectfully submitted,

                                                  BRIAN M. BOYNTON
                                                  Acting Assistant Attorney General

                                                  BRAD P. ROSENBERG
                                                  Assistant Branch Director

                                                   /s/ Galen N. Thorp
                                                  GALEN N. THORP (D. Md. 813831)
                                                   Senior Trial Counsel
                                                  STEPHEN M. PEZZI (D. Md. 813691)
                                                  RACHAEL L. WESTMORELAND
                                                     (D. Md. 807639)
                                                   Trial Attorneys
                                                  United States Department of Justice
                                                  Civil Division, Federal Programs Branch
                                                  1100 L Street NW
                                                  Washington, DC 20005
                                                  Phone: (202) 305-8576

                                                   2
Case 8:17-cv-02942-PWG Document 136 Filed 08/26/21 Page 3 of 3



                             Fax: (202) 616-8470
                             Email: stephen.pezzi@usdoj.gov

                             Counsel for Defendants


                             /s/ Elizabeth J. Bower
                             Elizabeth J. Bower (D. Md. No. 21666)
                             Kyle A. Mathews (pro hac vice)
                             WILLKIE FARR & GALLAGHER LLP
                             1875 K Street NW
                             Washington, DC 20006
                             Tel: (202) 303-1000
                             Fax: (202) 303-2000
                             ebower@willkie.com
                             kmathews@willkie.com

                             John A. Freedman (D. Md. No. 20276)
                             ARNOLD & PORTER KAYE SCHOLER LLP
                             601 Massachusetts Ave., NW
                             Washington, DC 20001-3743
                             Tel: (202) 942-5000
                             John.Freedman@arnoldporter.com

                             Dennis A. Corkery (D. Md. No. 19076)
                             WASHINGTON LAWYERS’ COMMITTEE FOR
                             CIVIL RIGHTS AND URBAN AFFAIRS
                             700 14th Street, NW, Suite 400
                             Washington, DC 20005
                             Tel: 202-319-1000
                             dennis_corkery@washlaw.org


                             Attorneys for Plaintiffs




                               3
